 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDOtsego Ski Club-HiddenValley,Inc. andLocal 395,Hotel,Hospital,Restaurant Employees&Bartend-ersUnion,AFL-CIO,Petitioner.Case7-RC-11674April 16, 1975DECISION AND DIRECTION OF SECONDELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-mem-ber panel has considered challenges and objections toan election held on March 12, 1974,' and the HearingOfficer's report and amendment thereto recommendingdisposition of the same. The Board has reviewed therecord in light of the exceptions and briefs, and herebyadoptstheHearingOfficer'sfindingsandrecommendations,2 as modified herein.The Hearing Officer after making his findings onchallenges, which we adopt, recommended that if thenumber of remaining challenges (he did not know theoutcome of Case 7-CA-10620) was insufficient "to ef-1The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 3 for, and 39 against, the Petitioner;there were 58 challenged ballots.2 The Hearing Officer had before him for disposition 40 of the 58 chal-lenges, the other 18 challenged voters were the subject of an unfair laborpractice charge, alleging violations of Sec 8(a)(3) and (1) of the Act, in Case7-CA-10620, decided this day The Hearing Officer found 21 of the 40challenged voters were ineligible to vote In Case 7-CA-10620, the Ad-ministrative Law Judge found two of the alleged 8(a)(3)'s were not entitledto reinstatement due to picket line misconduct. We have found in Case7-CA-10620, Member Fanning dissenting, that an additional employee,Mankowski, was also ineligible for reinstatement due to picket line miscon-duct Thus, the challenges to the ballots of three employees involved in theunfair labor practice case are also sustained As a result of these findings thechallenged ballots are no longer determinative of the results of the election.Although we agree with the Hearing Officer's finding that Margaret Domi-mque, formerly Margaret Miller, was not entitled to vote, we also rely onthe fact that when offered a job in December 1973 which was not to herliking, she refused it.3Member Fanning, contrary to his colleagues and in agreement with theHearing Officer, would also find the omissions from theExcelsior hitsuffi-cient grounds for setting the election aside.fect the results of the election the election be set asideon the basis of -Petitioner's Objection 1, and that asecond election be directed. Specifically, he found thatthe omission of the names of eight employees, who theparties at the hearing stipulated were eligible to vote,from theExcelsiorlistwhich constituted a 12.5-percentomission is not substantial compliance under Boardlaw and is sufficient grounds to set the election aside.Although we agree that the election should be setaside, we do so for other reasons, and find it unneces-sary to pass on the Hearing Officer's findings withrespect to the omissions from theExcelsiorlist.'For,as part of its Objection 2, the Petitioner alleged that theEmployer interfered with the conduct of the election by"firing employees to discourage union activity."' Thepetition was filed on March 6, 1973, and due to delays,including the filing of unfair labor practices charges,the election was not held until March 12, 1974. InSeptember 1973, within the critical preelection period,22 employees, who were the subjects of the unfair laborpractice case in Case 7-CA-10620, were discharged bythe Employer. The Administrative Law Judge foundthat 13 of these employees were discharged in violationof Section 8(a)(3). We have adopted his Decision withthe modifications discussed therein (see 217 NLRB No.64, decided this day). No citation is required for theproposition that discriminatory discharges constituteinterference which warrants setting aside an election.Therefore, we shall set aside the election on the groundsthat by unlawfully discharging employees to discour-age union activity the Employer interfered with theconduct of the election as alleged in Objection 2. Ac-cordingly, we shall direct a second election.[Direction of Second Election andExcelsior footnoteomitted from publication.]4Neither thechallenges to the alleged 8(a)(3)'s nor the 8(a)(3) dischargeswere before the Hearing Officer for disposition,and he therefore did not ruleon the part of Objection 2 alleging the discharges as objectionable conduct.The Administrative Law Judge,on the other hand, did not have the objec-tions or challenges before himbut only the8(a)(3) and(1) allegations. Inthis circumstance,we shall consider the aforementioned part of Objection2 which alleges that the Employer interfered with the election"by firingemployees to discourage union activity"on the basis of our findings in Case7-CA-10620.217 NLRB No. 66